Japanese-American evacuation claim. — Plaintiff, an American of Japanese ancestry, sued to recover certain claimed losses alleged to have been the result of his wartime evacuation under the provisions of the Japanese-American Evacuation Claims Act of 1948, 62 Stat. 1231, as amended, 70 Stat. 513. On January '29, 1960, Trial Commissioner Saul E. Gamer filed his report indicating that the major portion of *839plaintiff’s claim bad no validity and that the parties had stipulated that plaintiff was entitled to recover $300 as compensation for losses of certain items of personal property. On March 31,1960, defendant filed a motion for the entry of judgment for $300 in favor of plaintiff on the basis of the report of the trial commissioner, inasmuch as plaintiff had failed to file exceptions and brief within the time required by Hule 46 (b) of the rules of the court. On April 22, 1960, the court entered an order adopting the report of the trial commissioner and entered judgment for the plaintiff in the amount of $300.